 1   RENE L. VALLADARES
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   Cristen C. Thayer
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Cristen_Thayer@fd.org
 7
     Attorney for Vu Nguyen
 8
 9                        UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF NEVADA
11
12
     United States of America,
13                                               Case No. 2:03-cr-00158-KJD-PAL-1
                  Plaintiff,
14                                               Stipulation to Continue
15         v.                                    Deadlines

16   Vu Nguyen,                                  (First Request)
17
                  Defendant.
18
19
20         It is hereby stipulated and agreed, by and between Nicholas A. Trutanich,
21
     United States Attorney, and Elizabeth O. White, Assistant United States
22
     Attorney, counsel for the United States of America, and Rene L. Valladares,
23
     Federal Public Defender, and Cristen C. Thayer, Assistant Federal Public
24
     Defender, counsel for Vu Nguyen, that the following deadlines, as ordered by this
25
     Court (ECF. No. 254) be extended.
26
 1         Specifically, the parties stipulate and agree the previously ordered
 2   deadlines for Petitioner’s Supplemental Brief in Support of his § 2255 Motion,
 3   which is currently due October 18, 2019, the Government’s Supplemental Brief,
 4   which is currently due November 1, 2019, and the Petitioner’s Reply, which is
 5   currently due within seven days of the Government’s Supplemental Brief, be
 6   vacated.
 7
           The parties further stipulate and agree Petitioner shall have to and
 8
     including November 18, 2019, within which to file the Petitioner’s
 9
     Supplemental Brief in Support of his § 2255 Motion, the Government shall have
10
     to and including December 18, 2019, within which to file the Government’s
11
     Supplemental Brief—with both the Petitioner’s and the Government’s
12
     Supplemental Briefs squarely addressing the Court’s inquiry of which prong
13
     under which Petitioner was convicted or sentenced, and Petitioner shall have to
14
     and including 14 days following the filing of the Government’s Supplemental
15
     Brief within which to file a Reply directly addressing the Government’s
16
     arguments
17
18         The Stipulation is entered into for the following reasons:

19         1.     Petitioner’s counsel requires additional time to adequately prepare

20   the Petitioner’s Supplemental Brief in Support of his pending 28 U.S.C. § 2255

21   Motion.

22         2.     The parties agree to the continuance of the deadlines as set forth

23   herein.
24   ///
25   ///
26   ///
                                               2
 1         3.    This is the first stipulation to continue the supplemental briefing
 2   schedule.
 3         Dated: October 18, 2019.
 4
 5
     RENE L. VALLADARES                       NICHOLAS A. TRUTANICH
 6   Federal Public Defender                  United States Attorney

 7
     By: /s/ Cristen C. Thayer                By: /s/ Elizabeth O. White
 8   Cristen C. Thayer                        Elizabeth O. White
     Assistant Federal Public Defender        Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                              3
 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4   United States of America,
                                                   Case No. 2:03-cr-00158-KJD-PAL-1
 5                Respondent-Plaintiff,
 6                                                 Findings of Fact and Order
           v.
 7
     Vu Nguyen,
 8
 9                Petitioner-Defendant.

10
11
                                   FINDINGS OF FACT
12
           Based on the pending Stipulation of counsel, and good cause appearing
13
     therefore, the Court finds that:
14
           1.     Counsel for the Petitioner needs additional time in order to
15
     adequately prepare the supplemental brief requested of the parties by the Court.
16
17         2.     The parties agree to the continuance of the deadlines as set forth

18   herein.

19         3.     This is the first stipulation to continue the supplemental briefing

20   deadlines

21
22
23
24
25
26
                                               4
 1                                       ORDER

 2         It is therefore ordered that the Petitioner’s Supplemental Brief in Support
 3   of his § 2255 Motion is due November 18, 2019, and the Government’s
 4   Supplemental Brief is due December 18, 2019, with both the Petitioner’s and the
 5   Government’s Supplemental Briefs to squarely address the issue of which prong
 6   the Petitioner was convicted or sentenced under; and the Petitioner’s Reply is due
 7
     within 14 days of the filing of the Government’s Supplemental Brief, and is to
 8
     directly address the Government’s arguments.
 9
10
           Dated: October _____,
                           22    2019.
11
12
13
                                            UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
                                              5
 1                                  Service Certificate
 2         I certify that on October 18, 2018, I electronically filed the foregoing with
 3   the Clerk of the Court for the United States District Court for the District of
 4   Nevada by using the appellate CM/ECF system. Participants in the case who are
 5   registered CM/ECF users will be served by the appellate CM/ECF system. The
 6   following non-CM/ECF participants will be served by U.S. Mail: Mr. Vu Nguyen.
 7
                                                /s/ Brandon Thomas
                                                Federal Public Defender Employee
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                6
